Title: To James Madison from Henry Dearborn, 24 July 1813
From: Dearborn, Henry
To: Madison, James


Sir
Utica July 24th. 1813
From the unequivocal and positive order received from the Secretary of War, (a copy of which I take the liberty of enclosing) I had no option but implicit obedience. My health had so far improved as to enable me to reassume the command on the 26th. of June, of which I notified the Secretary of War. I received a letter from the Secretary of War dated May 27th. in which I was informed that Majr. Genl. Hampton would set out on the next day for this Army. I anxiously expected his arrival by the 18th. or 20th. of June, but by a letter dated the 30th. of June from the Secrty. of War I was informed that an Army was forming in Vermont, and that Genl.s Hampton & Parker were destined to that Army. From a daily expectation of the Arrival of Genl. Hampton at Niagara, I advised Majr. Genl. Lewis to proceed to Sackets Harbour to take command of the Troops assembled & assembling at that place.
As I am suspended from all commands, I shall retire to my family near Boston, I shall never complain of being so disposed of as the good of the service may require, but the perticular manner of perfor[m]ing an act, gives a charactor to the act itself. And concidering the peculier manner & time of my removal from command, I trust it will not be deemed improper to afford me the satisfaction of an enquirey for investigating any part of my conduct that may have been deemed improper, and on which my suspention from command may have been predicated.
